Citation Nr: 0127357	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  95-26 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for spinal stenosis and 
degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for spinal stenosis and 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) at 
St. Petersburg, Florida.

In a final July 1981 rating decision, service connection for 
a back disorder was denied essentially because there was no 
current diagnosis, post-service, of a back disability.  In 
the April 1995 rating decision, the RO apparently determined 
that new and material evidence had been submitted to reopen 
the claim of service connection for a back disability.  Since 
the July 1981 determination, additional medical records have 
been associated with the claims file which show that the 
veteran currently has lumbar and cervical spine disabilities.  
In the context of the reasons for the prior denial, the 
additional evidence cures one evidentiary defect that existed 
at the time of the prior denial.  Thus, the RO's decision to 
reopen the claim of service connection was proper.  In the 
April 1995 rating decision, the RO further determined that 
service connection was not warranted for cervical and 
lumbosacral spinal stenosis with degenerative disc disease, 
L3-L4, and spondylitic changes to the cervical spine, C5-C6, 
with symptoms of radiculopathy upper and lower extremities 
including burning pain from right hip, and paresthesia of the 
feet.  The veteran perfected an appeal as to that 
determination to the Board.

In a final April 2000 decision, the Board determined that a 
rating of 40 percent since May 1, 1997, was warranted for 
residuals of a prostatectomy and pelvic lymph node dissection 
for prostate cancer due to herbicide exposure.  Thereafter, 
the veteran also indicated that this matter was resolved.  In 
addition, the Board remanded the issues of service connection 
for spinal stenosis and degenerative disc disease of the 
lumbar spine and cervical spine to the RO for further action 
which has since been accomplished.  


FINDINGS OF FACT

1.  The veteran has spinal stenosis and degenerative disc 
disease of the lumbar spine which is not related to service. 

2.  The veteran has spinal stenosis and degenerative disc 
disease of the cervical spine which is not related to 
service. 


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated 
by service nor was arthritis of the lumbar spine incurred or 
aggravated within one year of service discharge.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2000).  

2.  A cervical spine disorder was not incurred in or 
aggravated by service nor was arthritis of the cervical spine 
incurred or aggravated within one year of service discharge.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations eliminate 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
April 1995 rating decision; the July 1995 statement of the 
case; the April 1997 rating decision; the January 1999 
supplemental statement of the case; the April 2000 Board 
decision; the December 2000 supplemental statement of the 
case; the May 2001 VA letter regarding the VCAA directives; 
and the June 2001 supplemental statement of the case, all 
sent to the veteran, of the reasons and bases for the denial 
of his claims.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
rating decisions, statement of the case, Board decision, 
supplemental statements of the case, and VA letter, informed 
the veteran of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A..  In this 
case, all service medical records and post service medical 
records have been obtained.  In addition, in April 2000, the 
Board remanded this case to the RO for the veteran to be 
afforded a VA examination in order to determine the etiology 
of current spine disabilities.  This examination was 
completed and a medical opinion was obtained.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claims.  In this case, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
There is sufficient evidence of record to decide his claims 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 


Background

The veteran served on active duty from April 1955 to April 
1981.  

In May 1968, the veteran was afforded an examination which 
yielded normal findings with regard to the spine.  No 
abnormalities of the musculoskeletal or neurological symptoms 
were noted.  

In June 1973, the veteran complained of lumbar and flank 
tenderness.  In July 1973, he reported that the back pain was 
located higher on his spine, in the T6 through T8 area.  By 
the end of July, the back pain was noted to be resolving and 
under control.  In August 1973, an x-ray of the spine 
revealed unilateral sacrolization.  Otherwise, the spine was 
normal.  In December 1974, it was noted that the veteran had 
had recurrent back pain for one year.  It was noted that the 
back pain was in the upper back.  The impression was chronic 
back pain.  Earlier that month, there was an impression of 
lumbosacral strain.  In September 1977, the veteran again 
complained of having back pain.  

In November 1977, the veteran was afforded a periodic 
examination which yielded normal findings with regard to the 
spine.  No abnormalities of the musculoskeletal or 
neurological symptoms were noted.  It was recorded that the 
veteran complained of occasional backache.

In July 1978, the veteran complained of having pain in the 
right side of his back for the past 2 days.  The examiner 
noted that there was slight, deep tenderness of the right 
paravertebral region of the lumbar spine.  The diagnosis was 
musculoskeletal spasm.  In August 1978 (or 1979 based on the 
date on the bottom of the page), it was noted that the 
veteran had mild degenerative joint disease of the thoracic 
spine over T7 through T10.  In addition, it was noted that 
there was some paraspinal tenderness and rhomboidal 
tenderness.  Physical examination resulted in a diagnosis of 
thoracic degenerative joint disease with middle trapezius 
pain.  

In January 1979, the veteran reported low back and shoulder 
pain of one week's duration.  Physical examination was 
negative except for slight muscle spasm.  The impression was 
low back pain.  In February 1979, he was treated for right 
middle back pain.  

In August 1979, the veteran was treated for severe thoracic 
pain located from T5 through T10.  Physical examination 
revealed localized tenderness in the rhomboid area on the 
right.  Deep tendon reflexes were equal.  Range of motion of 
the right shoulder was full.  The diagnosis was mild thoracic 
degenerative joint disease.  

In October 1979, the veteran complained of having backache, 
side ache, and chest pain for the past 5 days.  In December 
1979, he was treated for intermittent dorsal back pain.  It 
was noted that there was no known trauma and that the pain 
was primarily in the rhomboids.  The veteran was given back 
exercises.  The veteran continued to be treated for middle 
back pain and upper back pain during December and January 
1979.  

In January 1980, it was noted that the veteran had been 
getting some discomfort in the cervical paraspinous muscles, 
but there was no limitation of motion or nerve root pain.  
Pain was primarily at the supra medial border of the scapula 
without crepitus.  The veteran demonstrated normal range of 
motion.  X-rays revealed minimal arthritis of the dorsal 
spine and minimal arthritis of the cervical spine.  The 
radiographic report noted that the examination was negative.

In February 1980, it was noted that the veteran had a history 
of 8 months of thoracic pain and limited chest expansion.  
The examiner was considering whether he had ankylosing 
spondylitis.  He underwent a bone scan which yielded normal 
findings.  

In June 1980, the veteran was again treated for recurrent 
back pain which was localized on the right side.  By the end 
of June 1980, it was noted that the low back pain was 
resolving, but that the veteran continued to have pain in the 
area of the thoracic spine to the lumbar spine.  In July 
1980, the examiner considered if the veteran had possible 
degenerative joint disease of the thoracic spine which caused 
pain which radiated to the lumbar spine.  X-rays were taken 
which revealed degenerative joint disease of the thoracic 
spine.  X-rays of the lumbosacral spine revealed a defect of 
the right wing of the sacrum which appeared to be congenital 
in origin and not to be secondary to old trauma.  The 
lumbosacral bodies otherwise appeared normal.  The posterior 
elements and disc spaces appeared normal.  The veteran also 
underwent an electromyography (EMG) of the thoracic spine 
which yielded results that were within normal limits.  
Thereafter, the veteran continued to be treated for thoracic 
and lumbar pain.  

In December 1980, the veteran was afforded a retirement 
examination.  It was noted that he had degenerative joint 
disease of the thoracic spine by x-ray.  In addition, it was 
noted that the veteran had possible early ankylosing 
spondylitis of the spine.

In January 1981, it was noted that the veteran might have 
early ankylosing spondylitis, but that x-rays of the thoracic 
and lumbar spine were negative so far.  It was also noted 
that the veteran had mild decreased chest expansion and mild 
decreased lumbar spine motion, but otherwise, his examination 
was normal.  In March 1981, it was noted that a 
rheumatological evaluation also revealed possible early 
ankylosing spondylitis.

Following his discharge from service, the veteran filed a 
claim for VA disability compensation benefit, seeking, in 
pertinent part, service connection for a back disability.

In conjunction with his claim, he was afforded a VA 
examination in June 1981.  At that time, he reported having a 
backache.  The examiner noted that there was a question as to 
whether the veteran had ankylosing spondylitis and 
degenerative joint disease of the thoracic spine.  However, 
physical examination of the spine did not reveal any 
abnormalities and x-rays of the thoracic spine, lumbar spine, 
and cervical spine were all normal.  The examiner concluded 
that there was insufficient clinical evidence to warrant a 
diagnosis of chronic pathology of the cervical spine or 
residuals thereof; that there was insufficient clinical 
evidence to warrant a diagnosis of chronic pathology of the 
thoracic spine or residuals thereof; and that there was 
insufficient clinical evidence to warrant a diagnosis of 
chronic pathology of the lumbar spine or residuals thereof.

In a July 1981 rating decision, service connection for a back 
disorder was denied.  In August 1981, the veteran was 
notified of the July 1981 rating decision and of his 
procedural and appellate rights.  The veteran did not 
thereafter initiate an appeal as to that determination.  

In June 1994, the veteran filed a claim of service connection 
for a back disability.  Thereafter, VA records were obtained.  

The veteran underwent a magnetic resonance imaging (MRI) of 
the lumbar spine in June 1994 which revealed severe 
spondylosis of L4 and L5 with degenerative arthritic changes 
of the lower facet joints.  In addition, there was 
degenerative L3 and L4 disease.  In July 1994, another MRI 
was preformed which revealed degenerative disc disease 
involving L3-L4 and L4-L5 with broad based bulging disc 
without focal protrusion at L3-L4.  The most severe 
degenerative changes were at L4-L5 with focal central and 
slightly right paracentral disc protrusion and spinal 
stenosis at L4-L5.  In August 1994, it was noted that the 
veteran had poly-level stenosis (lumbosacral spinal stenosis 
and probable cervical stenosis) and congenital segmentation 
disorder with 6 lumbar vertebra.  Further MRI testing was 
performed in September 1994 which revealed osteoarthritis of 
the lower cervical spine; severe spondylitic changes at C5-C6 
and C6-C7 and extradural defect of right T1-T2; and mild 
spondylitic change at C3-C4 and C4-C5.  

The veteran was evaluated in November 1994 at Fitzsimmons 
Army Medical Center.  This evaluation revealed severe 
myofacial pain syndrome throughout with probable element of 
symptomatic lumbar stenosis.  Later that month, it was again 
determined that the veteran had cervical and lumbosacral 
spinal stenosis.  

In an April 1995 rating decision, the RO apparently 
determined that new and material evidence had been submitted 
to reopen the claim of service connection for a back 
disability, but further determined that service connection 
was not warranted for cervical and lumbosacral spinal 
stenosis with degenerative disc disease, L3-L4, and 
spondylitic changes to the cervical spine, C5-C6, with 
symptoms of radiculopathy upper and lower extremities 
including burning pain from right hip, and paresthesia of the 
feet.  The veteran perfected an appeal as to that 
determination to the Board.

Thereafter, the veteran was treated for degenerative joint 
disease of the spine, a herniated disc, and spinal stenosis.  

In July 1995, the veteran was afforded a VA examination.  At 
that time, the veteran reported that he had had back pain 
since service in the 1970's.  A review of the recent x-ray 
evidence and MRI testing along with a physical examination 
resulted in diagnoses of degenerative disc disease of the 
cervical spine with spondylitic changes of C5-C6, C6-C7, C3-
C4, an C4-C5, with multi level radiculopathy, right and left 
upper extremities, limited motion, and neck pain; 
degenerative joint disease of the lumbosacral spine, 
spondylosis of L4-L5, degenerative changes of the facet 
joints, canal stenosis, limited motion, and back pain.  

In a November 1995 letter, the Department of the Army noted 
that the veteran had spinal stenosis with multi-level 
neurologic impairment in the cervical and lumbar spine with 
weakness especially in the right upper and lower extremities.  

In March 1996, the veteran was granted entitlement to 
benefits from the Social Security Administration based in 
part of his spine disabilities. 

February 1997 VA outpatient records show that it was noted 
that the veteran had degenerative joint disease.  

In an April 1997 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for back disability to include 
arthritis, however, the veteran had already perfected his 
appeal as to this issue from the April 1995 rating decision.  

In May 1997, Robert G. Ellison, Jr., M.D., F.A.C.S., noted 
that the veteran had been diagnosed as having spinal 
stenosis.  

In November 1997, an MRI of the cervical spine revealed 
degenerative changes of the cervical spine.

In March 1998, the veteran was seen at the Methodist Medical 
Center for a complete myelogram and post-myelographic 
computerized tomography (CT) of the cervical and lumbar 
spine.  The cervical myelogram plus myelographic CT of the 
cervical spine revealed narrowing of the neural foramen 
bilaterally at the levels of C3-C4, C4-C5, C5-C6, and C6-C7, 
secondary to hypertrophy of the uncovertebral joints.  No 
central spinal canal stenosis was seen.  There was mild 
anterior osteophytic spurs of the lower cervical spine.  No 
focal disc herniation was demonstrated.  The lumbar myelogram 
plus myelographic CT of the lumbar spine revealed 
degenerative and soft tissue central and subarticular canal 
stenosis at the level of L3-L4 and L4-L5 secondary to 
diffusely bulging disc as well as hypertrophy and 
degenerative change of the facets.  There was mild facet 
arthropathy of L5, but no significant stenosis was seen.  
There was mild bulging disc at the level of L2-L3.  No focal 
disc herniation was demonstrated.  It was noted that the most 
significant finding was the presence of central and 
subarticular canal stenosis at the levels of L3-L4 and L4-L5 
as described, secondary to a diffusely bulging disc and 
hypertrophy of the facets.  

In July 1998, the veteran was afforded a personal hearing via 
video conference before the RO.  At that time, the veteran 
testified that he began having problems with his back in the 
mid-1970's and was diagnosed as having arthritis.  He stated 
that his back problem was becoming severe which was the 
reason he retired from service.  After he retired, the 
veteran related that a little stress seemed to have been 
taken off of his back and that he did not have severe back 
problems until April 1994.  Thereafter, he reported that he 
was diagnosed as having spinal stenosis.  

In April 1999, the veteran was admitted to a medical facility 
for treatment unrelated to his back problems, but it was 
noted that he had a history of spinal stenosis and was given 
medication for his back pain.

In April 2000, the Board remanded this case for the veteran 
to be examined and to obtain a medical opinion regarding the 
etiology of current lumbar and cervical spine disabilities.  
Specifically, the Board requested that the RO schedule the 
veteran for a VA examination to determine the etiology of the 
post-service diagnoses of the lumbar and cervical spine 
disabilities.  The examiner was requested to state whether it 
is at least as likely as not that the current cervical and 
lumbar spine disorders and inservice thoracic spine 
arthritis, in particular, are causally related.  

In response, the veteran was afforded a VA examination in 
July 2000.  The examiner stated that he had reviewed the 
veteran's medical records prior to the examination.  The 
examiner opined that there is no evidence that the veteran's 
current lumbar and cervical spine disorders are causally 
related to the thoracic spine arthritis during service.  He 
stated that thoracic spine arthritis normally causes 
arthritis in the cervical and lumbar spines.  

Recently, the veteran also submitted a portion of a 
periodical which does not have any medical bearing on his 
claims. 


Analysis

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, the veteran does not 
assert that his cervical and/or lumbar spine was injured 
during combat service.  Thus, 38 U.S.C.A. § 1154(b) is not 
for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including arthritis, if manifested to a compensable 
degree with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharged, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran maintains that his current lumbar and cervical 
spine disabilities began during service and are related to 
inservice diagnoses of back disabilities.  However, since the 
veteran has not been shown to be capable of making medical 
conclusions, his statements regarding current diagnoses are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

A review of the record shows that the veteran was treated on 
numerous occasions during service for back complaints.  He 
was variably diagnosed as having unilateral sacrolization, 
musculoskeletal spasm, degenerative joint disease of the 
thoracic spine, arthritis of the thoracic spine and of the 
cervical spine (as shown on x-ray), a defect of the right 
wing of the sacrum which appeared to be congenital in origin 
and not to be secondary to old trauma, and possible early 
ankylosing spondylitis of the spine.

Following service discharge in April 1981, the veteran was 
examined by VA in June 1981.  At that time, physical 
examination of the spine did not reveal any abnormalities and 
x-rays of the thoracic spine, lumbar spine, and cervical 
spine were all normal.  The examiner concluded that there was 
insufficient clinical evidence to warrant a diagnosis of 
chronic pathology of the cervical spine or residuals thereof; 
that there was insufficient clinical evidence to warrant a 
diagnosis of chronic pathology of the thoracic spine or 
residuals thereof; and that there was insufficient clinical 
evidence to warrant a diagnosis of chronic pathology of the 
lumbar spine or residuals thereof.

In 1994, approximately 13 years after service discharge, the 
veteran was treated for back complaints.  MRI testing 
revealed severe spondylosis of L4 and L5 with degenerative 
arthritic changes of the lower facet joints as well as 
degenerative L3 and L4 disease.  In August 1994, the veteran 
was diagnosed as having multi-level stenosis (lumbosacral 
spinal stenosis and probable cervical stenosis) and 
congenital segmentation disorder with 6 lumbar vertebra.  
Further MRI testing was performed in September 1994 which 
revealed osteoarthritis of the lower cervical spine; severe 
spondylitic changes at C5-C6 and C6-C7 and extradural defect 
of right T1-T2; and mild spondylitic change at C3-C4 and C4-
C5.  The diagnoses of degenerative joint disease of the 
lumbar and cervical spine as well as spinal stenosis of the 
lumbar and cervical spine were confirmed via myelogram and 
post-myelographic CT of the cervical and lumbar spine.  In 
addition to the degenerative joint disease of the lumbar and 
cervical spine as well as spinal stenosis of the lumbar and 
cervical spine, the veteran has also been diagnosed as having 
myofacial pain syndrome.

Thus, in sum, the veteran was diagnosed with back disease 
during service.  He complained of back pain involving his 
lower, middle, and upper spine.  He was diagnosed with back 
disability of the thoracic and cervical spine as confirmed on 
x-ray.  However, bone scan and EMG testing was negative.  
Furthermore, although there was an inservice X-ray 
interpretation of arthritis, the radiographic report of 
January 1980 was read as negative.  Within one year of 
discharge, a VA examination to include x-rays was negative 
for any back disability.  As such, arthritis was not 
established within one year of the veteran's discharge from 
service.  Thereafter, the veteran did not seek any back 
treatment nor is there any evidence that he required any back 
treatment for over 10 years.  It was not until 1994 that he 
began continuous treatment for back problems.  

Due to the complexity of the veteran's medical history, it 
was unclear whether the veteran had a chronic back disease or 
disability during service or whether any inservice back 
disorder continued to exist after service to the present 
time.  Because of the changing nature of the inservice 
diagnoses, chronicity could be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).  The veteran undoubtedly has had 
chronic back problems since 1994, but there was uncertainty 
as to whether these spine diagnoses were etiologically linked 
to inservice diagnoses or manifestations.  As noted, the 
Board determined that the veteran should be examined and that 
a medical opinion was needed in order to resolve whether 
currently diagnosed disorders of the lumbar and cervical 
spine are related to inservice diagnoses.  The veteran was 
afforded such an examination and the medical opinion was 
obtained.  This opinion indicated that there is no 
relationship between currently diagnosed disorders of the 
lumbar and cervical spine and the inservice diagnoses.  This 
is the only medical opinion of record on that point.  The 
veteran was notified, as noted above, what evidence was 
necessary in order for him to prevail in his claim.  He was 
also notified of the results of the VA examination.  The 
medical opinion of record does not support the veteran's 
claims.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, 
the Board may not ignore the opinion of the VA examiner which 
stated that current lumbar and cervical spine disorders are 
not related to service.  

The Board, based on all the evidence of record, determined 
that it was reasonable to obtain a clarifying opinion.  
Clearly the duty to assist was met.  However, that opinion 
resulted in negative evidence which the Board may not ignore.  
Accordingly, the Board finds that there is no relationship 
between currently diagnosed disorders of the lumbar and 
cervical spine and the inservice diagnoses.  The evidence 
does not show that the currently diagnosed disorders of the 
lumbar and cervical spine were incurred or aggravated by 
service nor does the evidence show a causal relationship 
between the currently diagnosed disorders of the lumbar and 
cervical spine and back disability diagnosed during service 
nor does the evidence show that arthritis was manifested to a 
compensable degree without one year of discharge.  

Accordingly, the Board finds that neither chronicity in 
service nor continuity of symptomatology after service is 
shown.  38 C.F.R. § 3.303(b).  Thus, the Board finds that 
currently diagnosed disorders of the lumbar and cervical 
spine are not related to service.  As such, the Board 
concludes that entitlement to service connection for 
disorders of the lumbar and cervical spine are not warranted.  
Although the examiner also noted that thoracic spine 
arthritis normally causes arthritis in the cervical and 
lumbar spine stands as a general concept.  The specific 
statement regarding this veteran (there is no evidence that 
the patient's current lumbar and cervical disorders are 
causally related to the thoracic spine arthritis) is more 
probative and controlling.

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for a disorder of the lumbar spine is 
denied.  

Service connection for a disorder of the cervical spine is 
denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

